467 F.2d 484
UNITED STATES of America, Plaintiff-Appellee,v.Joe FIERRO-SOZA, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Jesse FIERRO-SOZA, Defendant-Appellant.
Nos. 72-1699, 72-1617.
United States Court of Appeals,Ninth Circuit.
Oct. 20, 1972.Certiorari Denied Jan. 22, 1973.See 93 S.Ct. 965.

J. Peter Mohn (argued), of Boyce, Pike & Mohn, San Diego, Cal., for defendants-appellants.
John R. Neece, Asst. U. S. Atty.  (argued), Stephen G. Nelson, Asst. U. S. Atty., Harry D. Steward, U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before DUNIWAY and HUFSTEDLER, Circuit Judges, and GRAY,* District Judge.
PER CURIAM:


1
The judgment of conviction of Jesse Fierro-Soza is reversed, the record disclosing insufficient evidence of his possession of the marijuana.  Upon remand, the indictment against this defendant will be dismissed.


2
The judgment of conviction of Joe Fierro-Soza is affirmed.  The comments of the prosecutor in his closing argument did constitute misconduct, as the appellant contends.  However, the corrective action by the trial court, combined with the very substantial evidence of the guilt of Joe Fierro-Soza, convince us that the misconduct was not prejudicial.



*
 The Honorable William P. Gray, United States District Judge for the Central District of California, sitting by designation